Citation Nr: 0424295	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  02-10 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.	Entitlement to service connection for residuals of a 
through-and-through gunshot wound of the head.

2.	Entitlement to service connection for a brain injury.

3.	Entitlement to service connection for incontinence, 
claimed as secondary to a through-and-through gunshot 
wound of the head.

4.	Entitlement to service connection for dental injuries 
and chipped teeth.

5.	Entitlement to service connection for gastroesophageal 
reflux disease.

6.	Entitlement to service connection for a low back 
disorder.

7.	Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder.

8.	Entitlement to a rating in excess of 20 percent for 
residuals of a moderate wound of the left thigh, 
involving Muscle Group XV.

9.	Entitlement to an initial evaluation in excess of 10 
percent for headaches.

10.	Entitlement to an initial 
evaluation in excess of 10 percent for bilateral 
tinnitus.

11.	Entitlement to a total rating 
based upon individual unemployability due to service-
connected disabilities.

12.	Entitlement to special monthly 
compensation based upon loss of use and based on aid and 
attendance or being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1944 to 
May 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 2001, November 2002, and January 2003 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho.

In the November 2002 rating decision, the RO, in pertinent 
part, granted the veteran's claim for hearing loss and 
awarded a noncompensable disability evaluation.  In his March 
2003 notice of disagreement, the veteran, through his 
accredited service representative, expressly objected only to 
all issues "denied" in that rating decision.  As the RO's 
actions are a full grant of the benefits sought as to the 
veteran's claim for service connection for hearing loss, the 
Board will confine its consideration to the issues as set 
forth on the first page of the present decision. 

In July 2004, the veteran, through his accredited 
representative, filed a motion for advancement on the Board's 
docket.  Under the provisions of 38 U.S.C.A § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2003), appeals must be 
considered in docket number order, but may be advanced if 
good or sufficient cause is shown.  In August 2003, a Deputy 
Vice Chairman of the Board determined that good or sufficient 
cause has been shown, and granted the veteran's motion to 
advance his appeal on the Board's docket.

The issues of service connection for a brain injury and low 
back disorder, and to special monthly compensation (SMC) 
based on the need for aid and attendance or housebound or 
loss of use of a creative organ are addressed in the REMAND 
portion of the decision below and are remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has 
residuals of a through-and-through gunshot wound of the 
head due to his period of active military service.

2.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has 
incontinence due to his period of active military 
service or to a service-connected disability.

3.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has any 
dental abnormality, including chipped teeth and dental 
injuries, due to a combat wound or other in-service 
dental trauma; nor is there evidence that he has a 
current dental disorder related to service.

4.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has any 
currently diagnosed gastroesophageal reflux disease 
(GERD) related to his period of active military service.

5.	The objective and competent medical evidence of record 
is in approximate balance as to whether the veteran's 
service-connected post-traumatic stress disorder (PTSD) 
is manifested by severe (but not total) social and 
occupational impairment and is manifested by recurrent 
combat-related nightmares and flashbacks, intrusive 
thoughts, irritability, poor concentration, social 
isolation, and depression, treated with prescribed 
medication.

6.	The competent and objective medical evidence of record 
demonstrates that the veteran's service-connected 
moderately severe injury of the left thigh, residual of 
a shrapnel wound, is productive of no more than 
moderately severe impairment of Muscle Group XV and is 
manifested by subjective complaints of pain while 
walking and instability with some weakness.

7.	Considering the reasonable-doubt doctrine, the Board 
finds that the service-connected left thigh wound 
disability is also currently manifested by tenderness 
over the area where the shrapnel entered.

8.	Considering the reasonable-doubt doctrine, the Board 
finds that the veteran's service-connected headaches are 
characterized by three distinct types of headaches, 
which include migraines with throbbing on the temporal 
area, photophobia and nausea, tension headaches, and 
extremely severe cluster headaches that occur daily and 
last from 15 minutes to two hours.  The headaches are 
neither completely prostrating in nature, nor productive 
of severe economic inadaptability.

9.	The veteran's service-connected bilateral tinnitus is 
manifested by a moderate to severe ringing sound in both 
ears.  

10.	The record does not demonstrate that the veteran's 
service-connected tinnitus results in frequent periods 
of hospitalization or produces marked interference with 
employment.

11.	Service connection is currently in effect for PTSD, 
now evaluated as 70 percent disabling; headaches, now 
evaluated as 30 percent disabling; a left thigh wound, 
evaluated as 20 percent disabling; and a left thigh 
scar, now evaluated as 10 percent disabling.  The 
veteran's combined service-connected disability 
evaluation is 90 percent.

12.	The veteran has a college education and, after his 
discharge from service, was steadily employed in the 
banking industry, sold construction materials and new 
homes, did title search work for an oil company, and 
sold real estate, from 1987 to 1992, when he retired.

13.	The preponderance of the evidence is against a 
finding that the veteran's service-connected 
disabilities are so severe as to combine to preclude all 
forms of substantially gainful employment consistent 
with his education and occupational background.


CONCLUSIONS OF LAW

1.	A through-and-through gunshot wound of the head was not 
incurred during the veteran's period of active military 
service.  38 U.S.C.A. §§ 1110, 5100-5103A, 5106-5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2003).

2.	Incontinence was not incurred during the veteran's 
period of military service, nor is it due to a service-
connected disability.  38 U.S.C.A. §§ 1110, 5100-5103A, 
5106-5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.310 (2003).

3.	A dental disorder, claimed as chipped teeth and dental 
injuries, due to dental trauma was not incurred in 
active service.  38 U.S.C.A. §§ 1110, 1712, 5100-5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.381, 17.161 (2003).

4.	Gastroesophageal reflux disease was not incurred during 
the veteran's period of active military service.  
38 U.S.C.A. §§ 1110, 5100-5103A, 5106-5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2003).

5.	Giving the veteran the benefit of the doubt, the 
criteria for a 70 percent evaluation for post-traumatic 
stress disorder have been met. 38 U.S.C.A. §§ 1155, 
5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.130, Diagnostic Code 9411 (2003).

6.	The criteria for a rating in excess of 20 percent for a 
moderate left thigh wound, Muscle Group XV, have not 
been met.  38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.41, 
4.56, 4.73, Diagnostic Code 5315 (2003). 

7.	Giving the veteran the benefit of the doubt, the 
criteria for a separate 10 percent disability rating are 
met for a tender painful scar associated with the 
service-connected left thigh wound involving Muscle 
Group XV.  38 U.S.C.A. §§ 1155, 5103-5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Code 
7304 (2002), effective prior to July 31, 2002; 38 C.F.R. 
§ 3.102, 3.159, 4.118, Diagnostic Code 7304 (2003), 
effective July 31, 2002. 

8.	Giving the veteran the benefit of the doubt, the 
criteria for an initial 30 percent evaluation for 
headaches are met.  38 U.S.C.A. §§ 1155, 5100-5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.124a, Diagnostic Code 8100 (2003).

9.	The veteran is not entitled to an evaluation in excess 
of 10 percent for bilateral tinnitus.  38 U.S.C.A. §§ 
1155, 5100-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.87, Diagnostic Code 6260 (2003).

10.	The criteria for entitlement to a total rating 
based upon individual unemployability due to service-
connected disabilities are not met.  38 U.S.C.A. § 1155, 
5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.3, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, 18 Vet. App. at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In June 2001 and June 2002, the RO provided the appellant 
with correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of detailed May 2002, December 2003 and 
April 2004 statements of the case (SOCs), and by supplemental 
statements of the case (SSOCs) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claims.  We, therefore, 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
appellant's claim, and that the SOCs and SSOCs issued by the 
RO clarified what evidence would be required to establish 
service connection, increased ratings and a total rating 
based upon individual unemployability due to service-
connected disabilities.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the December 2003 SSOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. §§ 3.102 and 3.159 (2003).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matters being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Service Connection and Increased Ratings

A.  Factual Background

When he was examined for entry into service in February 1944, 
it was noted that the veteran claimed enuresis, which was 
unconfirmed and not considered disqualifying.  No 
neurological, gastrointestinal, or musculoskeletal defects 
were noted.  An upper denture was described as serviceable, 
and prosthetic appliances were noted for teeth #2, 4, and 5 
on the right and teeth # 3,4,5,6,7 on the left.  The veteran 
was found qualified for active service.

Service medical records reflect that, in September 1944, the 
veteran sustained a left frontal regional scalp wound caused 
by a bullet to the head, and a penetrating left thigh 
shrapnel wound.  He did not lose consciousness but did not 
remember the events until he was hospitalized the next day.  
The veteran's head wound was debrided and sutured and it was 
noted that he had continuous headaches.  The clinical 
impression was post-concussional syndrome.  An X-ray taken at 
the time showed no definite evidence of skull fracture.  

An October 1944 neurosurgical consultation report reflects 
the veteran's history of being struck in the head by a 
shrapnel fragment that knocked his helmet off.  It was noted 
that if he was unconscious, it was not for long, as he 
recalled retrieving his helmet and seeking shelter.  The 
veteran did lose consciousness en route to the hospital, 
where a left front parietal laceration was sutured.  
Thereafter, he had sharp headaches.  Neurological examination 
results revealed that the veteran was oriented with 
essentially normal findings aside from some recent memory 
amnesia gaps.

A November 1944 X-ray of the veteran's left femur showed no 
metallic foreign bodies, bony changes, or abnormalities.  A 
November 1944 X-ray report of the veteran's lumbosacral spine 
was taken for possible spinal bifida occulta.  It was noted 
that his medical history reflected a scalp laceration and 
enuresis.  The clinical impression was left lumbar scoliosis.

In December 1944, the veteran was transferred from overseas 
for hospitalization in the United States, where he was 
admitted with diagnoses of post-concussion syndrome, 
lacerated wound of the scalp, fracture of the scalp, and 
shell fragment wound of the left thigh.  A January 1945 
hospital record includes diagnoses of severe psychoneurosis, 
mixed type, lacerated healed scalp wound due to rifle bullet, 
and a penetrating left thigh wound from a shell fragment that 
was also healed, both incurred in September 1944. 

According to the initial summary, when hospitalized in 
January 1945, the veteran was wounded in action in September 
1944 when he received a minor wound to the left thigh and was 
able to carry on even though the wound was present and 
bleeding.  He was wounded again in the left fronto-parietal 
region and was apparently knocked unconscious for an unknown 
duration.  Since that time, he had headaches and some 
tenderness and was hospitalized. 

A January 1945 hospital diagnosis card indicates the 
veteran's diagnosis at admission included a lacerated scalp 
wound due to a rifle bullet, a probable gutter fracture of 
the skull due to the scalp wound, and a penetrating shell 
fragment wound of the left thigh.  This record indicates 
there was debridement of the wound(s).  A January 1945 
physical examination report indicates that the veteran's 
cranial nerves showed no abnormalities.  On mental status 
examination, the veteran was worried, depressed, anxious, and 
afraid.  He was oriented and noted to be well educated, with 
a good fund of knowledge.  A January 1945 neurological 
consultation report indicates that X-rays showed a fracture 
of the left parietal bone.  He complained of headache, poor 
appetite, and a nervous stomach that he had most of his life 
and was now worse.    The clinical impression was 
psychoneurosis, mixed type, and severe.  It was noted the 
veteran might also have a post-traumatic encephalopathy, and 
an electroencephalogram (EEG) was recommended.  (A March 1945 
EEG report reflects a normal EEG.)  

Another January 1945 medical record indicates that the 
veteran received routine dental treatment, with caries noted 
to teeth # 6 and 15 on the right and slight calculus.  

The January 1945 final medical summary reflects diagnoses of 
severe, mixed type psychoneurosis, of undetermined cause, 
manifested by nervousness, tension, apprehension, insomnia, 
headaches, etc.  It was recommended that the veteran be 
transferred to a convalescence center. 

The veteran was admitted in the convalescence hospital in 
March 1945.  A March 1945 record indicates that he received 
routine dental treatment.  His medical treatment included 
surgery for his wounds and rest and sedatives for his 
nervousness.  A preliminary psychiatric interview reflects no 
psychotic trends elicited and that the veteran had fair 
insight and adequate judgment.  

According to a May 1945 convalescence hospital final summary, 
the veteran was overseas for sixteen days and was wounded in 
September 1944.  Thereafter, he became very nervous, tense, 
and tremulous and experienced loss of appetite, insomnia, and 
constant headaches.  His physical examination was essentially 
negative, and routine laboratory procedures were within 
normal limits.  It was noted that he made some progress while 
hospitalized but retained some of his anxiety symptoms, and 
it was thought he should be separated from service.  The 
final diagnosis was severe anxiety state.  

A May 1945 Certificate of Disability for Discharge indicates 
that the veteran was found unfit for military service due to 
anxiety state that resulted from combat, and listed the onset 
of his disability as in September 1944.  It was noted that he 
was incapacitated because of nervousness and physical 
complaints. 

In May 1945, the RO awarded a 50 percent evaluation for 
anxiety state.  Noncompensable disability evaluations were 
assigned to the veteran's healed shell fragment wound of the 
left thigh, penetrating, and the healed lacerated bullet 
wound of the scalp.  It was noted that VA examination was 
scheduled in six months.

In June 1945, the RO received the veteran's original claim 
for compensation benefits.

In a November 1946 rating, the RO authorized VA benefits, for 
the purpose of treatment only, for teeth # 3, 19, 31, and 32.

In October 1947, the RO received the veteran's Application 
for Outpatient Dental Treatment, on which he indicated that 
in May 1945 he had filed a claim for compensation.  He 
checked "no" to receiving compensation for the disability 
for which treatment was requested, and said his symptoms 
included cavities, a misfitting plate (that was worn out) and 
"other conditions".  The veteran said he sought service 
connection because his plate was worn out while in service 
and his cavities were from fillings done in service.  The 
veteran reported receiving dental treatment some time from 
May to July 1944 and in February and May 1945.  Based upon 
the November 1946 rating, it was noted that the veteran was 
eligible for treatment for teeth #3,19, 31, and 32.

VA medical records, dated from November 1947 to May 1948, 
reflect the veteran's dental treatment.  These records 
indicates a partial upper denture was constructed at the 
veteran's expense and, in 1943, "clasps to Teeth #3, 6, and 
10" were no longer serviceable.  It was noted that occlusion 
was poor and oral hygiene fair.  Inlays were provided to 
teeth # 8 and 18, a silicate filling for tooth #6 and an 
alloy filing with cement base was provided for teeth #28 to 
31.

The veteran underwent VA examination in March 1948.  
According to the report the veteran had not been hospitalized 
since discharge, and had received three medical treatments by 
private physicians.  He said he had tried working after 
discharge, but was unable to continue due to disability.  His 
left leg was weak and ached constantly and he was fatigued.  
Findings of a neurospychiatric examination report reflected 
that cranial nerves were normal.  Tendon reflexes were 
present, active, and equal.  There were no atrophies, muscle 
spasm, or tics; muscle force of the four extremities was 
normal.  Sensory examination was normal and reflexes were 
active and normal.  Station and gait was also normal.  The 
diagnosis was that there was no organic disease of the 
central nervous system.  On mental examination, the diagnosis 
was anxiety reaction, manifested by headaches, head pains, 
concentration difficulty, and moderate memory disorder.  
Moderate neuropyschiatric incapacity was noted.

A surgical examination report reflects the veteran's 
complaints of severe left-side headaches.  The veteran's left 
leg was occasionally sore and weak.  On examination, there 
was a 3-inch scar over the left templar region, just above 
the hair line, that was tender over the front end with a 
small amount of depression noted where bone was removed.  The 
left lower outer thigh showed a scar with a 3/4-inch chasm of 
old shrapnel wound that was non-tender and nonadherent to 
underlying tissues, with no sign of infection.  X-rays were 
negative.  The diagnosis was residuals of gunshot wound of 
the head and left thigh, manifested by scars and neurosis.

In a June 1948 rating decision, the RO awarded a 30 percent 
disability evaluation for traumatic severe anxiety neurosis, 
a 10 percent evaluation for a forehead wound with moderate 
disfigurement, and a 20 percent evaluation for a moderate, 
severe left thigh wound involving Muscle Group IV.  

VA dental records, dated during 1948 and 1949, reflect the 
veteran's treatment.  A November 1949 record indicates 
amalgam treatment for tooth #6, gold inlay for teeth #18, 19, 
and 20 and an amalgam cement base for tooth #29.  It was 
noted that an upper partial denture made by VA in June 1949 
was serviceable and that the veteran's gums were normal.

A May 1957 VA neuropsychiatric examination report reflects 
that the veteran gave a history of initially becoming nervous 
in 1953, and that he had a skull fracture in service and said 
he was unconscious for about three days.  Neurological 
examination findings were negative.  The diagnosis was 
anxiety reaction.

VA outpatient records, dated during 1975 and 1976, reflect 
that in October 1975 the veteran complained of left leg pain, 
assessed as probable venous insufficiency secondary to a 
shell fragment wound of the left lower leg.  In February 
1976, he described having low back pain for years.  It was 
noted that in 1968 X-rays showed advanced arthritis.  On 
examination, the assessment was probable degenerative 
arthritis with a need to rule out rheumatoid arthritis.  X-
rays taken at the time showed fairly marked rotary scoliosis 
of the lumbar spine with associated minor degenerative 
changes and normal sacro-iliac joints. 

July 1976 VA surgical and neuropsychiatric examination 
reports reflect diagnoses of peripheral neuropathy of the 
left lower leg, primarily manifested by paresthesis and pain, 
associated with trauma.  The surgical examination report 
indicates that the veteran had no local complaint associated 
with the left thigh scar.  He had a feeling of the knee joint 
giving away, although it never did, and an intermittent 
feeling of his left calf muscle expanding under pressure.  He 
also had some numbness on the dorsum of the left foot.  
Examination findings revealed the veteran had a 3/4-inch by 1/2-
inch slightly depressed scar two inches above the left knee 
joint on the postero-lateral surface of the thigh.  There was 
little if any localized muscle damage beneath the scar.  The 
left knee joint and calf were normal on examination, and 
there was no obvious muscle weakness of the thigh.

According to VA medical records dated in 1979, in April the 
veteran reported low back pain, assessed as possible 
degenerative arthritis of lumbosacral spine.  A duodenal 
ulcer was also diagnosed at that time.

In a May 1979 VA application for medical benefits (VA Form 
10-10), signed by the veteran, it was noted that in September 
1944 a concussion grenade had caused split teeth.

In a September 1981 written statement, the veteran described 
worsening headaches and back pain, and said his 
diverticulitis was painful.

An October 1982 RO rating decision noted no record of combat 
or service dental trauma, and that the veteran had not been a 
prisoner of war.

VA outpatient records, dated from 1988 to 1990, indicate that 
when seen in July 1989 the veteran complained of a 40-year 
history of sciatic pain and a gagging sensation with no 
dysphagia.  February to May 1990 VA outpatient records 
reflect his complaints of chronic low back pain with obvious 
scoliosis.  When seen in February, the veteran also reported 
gastrointestinal complaints, and probable diverticulitis was 
noted.  

VA medical records dated in 1999 reflect the veteran's 
treatment for diabetes mellitus, numerous skin cancers, 
coronary artery disease, borderline hypertension, 
osteoarthritis, and obesity.  A February 1999 VA radiology 
report indicates that
X-rays showed a metallic foreign body in the left pelvis.  

During 2000, the VA outpatient medical records reflect the 
veteran's complaints of chronic back pain and treatment for 
his other disorders.  A September 2000 outpatient record 
reflects the veteran's complaints of feeling depressed and 
angry and that he had poor memory.  Mild incontinence, not 
stress-related, was noted.  The veteran did not give a 
history of reflux.  There was moderate to severe chronic back 
pain and no chronic knee pain.  On examination, a depression 
screen was negative for clinical depression, and the veteran 
was oriented.  Abdominal and cranial nerve examination 
findings were essentially normal.  The assessment included 
memory loss, mild balance problem, mild "BB" (bladder and 
bowel?) incontinence, with a need to rule out hydrocephalus, 
depression with mood swings, hypertension, chronic low back 
pain, osteosarthritis, not otherwise specified, chronic 
obstructive pulmonary disease, squamous cell carcinoma of the 
skin, hyperlipidemia, diabetes mellitus, and atherosclerosis.

According to VA outpatient records dated in January 2001, the 
veteran reported that he was scheduled for a computed 
tomography (CT) of his head and wanted to know if a full body 
scan, or other test, could be ordered to show shrapnel 
fragments.  He reported that shrapnel was found in his pelvic 
area and he wanted to know if there was shrapnel elsewhere in 
his body.  

VA outpatient records, dated from February 2001 to December 
2003, indicate that when seen in February 2001, the veteran 
complained of urinary incontinence.  He had a low-grade fever 
associated with a sore throat for the past two weeks.  A 
urine analysis was ordered and antibiotics prescribed.

In March 2001, the RO received the veteran's claim for an 
increased rating for his service-connected psychiatric and 
left thigh disabilities.  

A March 2001 VA outpatient record indicates that the veteran 
continued to report urinary incontinence.  When examined at 
that time, neurological examination finings were essentially 
normal.  Examination of the veteran's extremities revealed no 
pedal edema, with peripheral pulses 2+ in both lower limbs.  
A March 2001 progress note indicates his complaint of back 
pain on walking and that he used a cane to ambulate.  He 
denied having reflux symptom, diarrhea, constipation, nausea, 
or abdominal pain.  He also denied a history of seizures, and 
dizziness or motor weakness, paresthisa, numbness, or a 
balance problem.  On examination, gastrointestinal 
examination findings were essentially within normal limits 
and depression with mood was improved with use of prescribed 
medication.  He used a cane to ambulate and needed to stop 
after one block.  A lumbar CT was recommended and the 
examiner noted that a magnetic resonance image (MRI) could 
not be performed because the veteran had a metal object in 
his pelvis.
 
A September 2001 VA neurological examination report reflects 
the veteran's history of a gunshot wound to the head, 
followed by severe headaches for the next fifteen years that 
were treated with prescribed medication without relief.  He 
currently described three types of headache and said they 
were quiescent for fifty years and returned again without any 
provocations.  The first headache was characterized by 
throbbing of either temporal area and worsened with noise.  
He saw "bugs" and had nausea not vomiting.  These headaches 
lasted a variable amount of time and decreased with sleep, 
for which he took Tylenol, which was not helpful.  The second 
type of headache was characterized by sharp unilateral 
temporal pain and lasted 15 to 45 minutes.  He felt like 
moving all the time and "bang[ed] his head on the wall when 
these [headaches are] occurring".  They were very severe and 
"knock[ed] him out".  The veteran did not report any other 
neurological symptoms such as lacrimation or Horner's 
symptoms, because he was just about to cry with these 
headaches.  The third type of headache was a dull headache in 
the occipital area, associated with worsening head movements, 
that was better in the morning.  It was noted that the 
veteran's neck apparently had decreased range of motion since 
his gunshot wound incident.  The veteran's past medical 
history included hypertension, borderline diabetes mellitus, 
hypercholesterolemia, and occasional incontinence.  

On examination, the veteran, who was 78 years old, was 
observed to be alert and not in acute distress.  He was 
oriented and his cranial nerves were intact.  There was some 
decreased sensation in the distal distribution of the lower 
extremities, coordination was intact, and he ambulated with a 
cane but was stable.  It was noted that a CT of the veteran's 
head performed in February 2001 showed small vessel disease 
and left carotid disease.  The assessment was that the 
veteran appeared to have three types of headaches:  tension, 
migraine, and cluster-like that were likely associated with a 
head injury.

Also in September 2001, the veteran underwent a VA 
psychiatric examination.  According to the examination 
report, the VA examiner reviewed the veteran's medical 
records and interviewed the veteran with his wife.  It was 
noted that the veteran was hospitalized in October 1944 after 
his injuries.  The veteran said he received five lumbar 
punctures in one week after his head injury.  Further, it was 
noted that, in March 1945, severe psychoneurosis was 
diagnosed.  In May 1957, a VA examiner diagnosed anxiety 
reaction and, in September 1981, the veteran reported 
worsening back pain and headaches.  

It was noted that the veteran described intrusive thoughts, 
flashbacks, and occasional dreams of combat related events 
and avoidance symptoms.  He had been married three times and 
was happily married for over thirty years to his current 
wife, who was "stressed" about caring for him.  The veteran 
had arousal symptoms and sleep difficulty.  He denied 
irritability problems but had a startle reaction to loud 
noises.  He was impatient in public and was generally 
agitated or annoyed when around many people.  He had poor 
concentration, especially after he returned from service.  
During the last two years the veteran was more irritable and 
depressed and he lost interest in doing things such as 
traveling or watching sports on television.  He felt guilt-
ridden about his relationship with is wife, and his energy 
was low.  The veteran's concentration had worsened during the 
last two years and he rarely read a book.  His appetite was 
poor and he had recently lost thirty pounds.  He felt 
suicidal at times, but had no intent or plan to do so.  He 
heard no voices.  During the last several years, the veteran 
saw bugs crawling on the floor or walks, particularly when he 
was tired or in decreased light.  He took no stimulants or 
anti-Parkinson drugs, but had a history of a myocardial 
infarction and cerebrovascular accident.  He hadtold no one 
about this particular problem.  

As to his activities of daily living, it was noted that the 
veteran lived with his wife, who did most of the cooking, 
cleaning, and shopping.  He was able to handle his morning 
hygiene, his wife helped him dress and then he read, napped, 
watched television, and did little things around the house.  
Occasionally he shopped with his wife.  In the evenings, he 
watched television or they went for a ride in the mountains.  

It was further noted that from 1945 to 1949, the veteran was 
in college.  From 1949 to 1957, he worked in the banking 
field and from 1957 to 1969 he had a construction company.  
During the 1970s, the veteran worked in the construction 
business and sold construction materials and new homes.  For 
five years, from 1982 to 1987, he did title search work for 
an oil company and, from 1987 to 1992, he sold real estate 
until he retired.

It was further noted that the veteran drank alcohol socially 
in service and after discharge, but in the 1970s he began to 
drink heavily due to job-related stress.  He did that for six 
years and then decreased his intake with no health-related 
problems due to alcohol.  The veteran's medical problems 
included: colorectal polyps, low back pain with bladder and 
bowel incontinence, diverticulosis, impotence, actinic 
keratosis, and history of myocardial infarction and 
cerebrovascular accident.  

On examination, the veteran was observed to be an elderly 
male who was dressed in clean pressed clothing and was 
cordial and cooperative.  His hygiene was quite good.  His 
speech reflected normal rate and rhythm.  The veteran was 
oriented, with intact long-term memory and 3/3 on short term 
memory testing.  The veteran's mood was dysthymic with 
occasional episodes of crying, that occurred when the war was 
discussed.  His affect was full range, and the VA examiner 
detected warmth in his manner.  The veteran's form of thought 
was linear and goal-directed, and his content of thought was 
currently unremarkable.  The veteran was neither currently 
suicidal nor homicidal.  However, he had the problem with 
visual hallucinations of bugs on the wall when tired or there 
was depressed light, and he had felt suicidal at times in the 
past.  At Axis I, the diagnoses included visual 
hallucinations of unknown etiology, PTSD, and major 
depressive disorder.  A score of 50 was assigned on the 
Global Assessment of Functioning (GAF) scale, denoting 
serious symptoms with low mood, hallucinations, and pain.  It 
was noted that the veteran was somewhat social.

The VA psychiatric examiner noted the veteran's 
hallucinations of bugs on the wall and recommended that the 
veteran discuss this with a neurologist at his scheduled 
examination the following month.  PTSD and major depressive 
disorder were also diagnosed.  It was noted that the veteran 
had a good relationship with his wife and children and had a 
social life in his community, but that his depression and 
PTSD limited his social contact.  It was further noted that 
the veteran had a full work life that was not limited by his 
irritability, and he had retired in 1992.  According to the 
examination report, at no time in his work life did the 
veteran leave a job because of his own irritability.  Rather, 
he moved when he found a better opportunity or found that his 
employers were less than honorable.  

According to a September 2001 VA neurosurgery clinic note, 
the veteran was examined for evaluation of lumbar spinal 
stenosis.  He gave a clinical history consistent with lumbar 
spinal stenosis and neurogenic claudication in the lower 
extremities.  Specifically, the veteran's leg weakened after 
he walked anywhere from 5 to 20 minutes, and the symptoms 
improved with rest.  He also had numbness in his legs.  It as 
noted that the veteran was not a candidate for MRI because of 
shrapnel in his abdomen.  He was very hesitant to undergo a 
CT myelogram because he had a previous iodine allergy with 
hives.  It was further noted that the neurosurgeron 
personally contacted the radiology department and was advised 
that there was no documentation or evidence that people who 
have a severe IV iodine allergy have a reaction when dye is 
injected intrathecally.  

In the October 2001 rating decision the RO, in pertinent 
part, granted service connection and an initial 10 percent 
rating for headaches and an increased rating, to 50 percent 
for the veteran's PTSD (formerly diagnosed as anxiety 
neurosis).

VA outpatient records dated in March 2002 indicate when seen 
at that time, the veteran did not report diarrhea, 
constitipation, abdominal pain, nausea, or reflux symptoms.  
It was noted that the veteran had back and leg pain which 
required that he ambulate with a cane, and he currently 
complained of changes in his bladder and bowel function with 
intermittent leg numbness.  It was noted that he might need 
surgery and that a neurosurgical evaluation (in September 
2001 described above) was done but he had declined a 
myelogram and was unwilling to undergo surgery

In May 2002, the veteran, through his accredited service 
representative, asserted that he suffered "chipped and 
cracked teeth when potato masher concussion grenades exploded 
and he clenched his teeth and braced himself against the 
concussions."  His injuries occurred when the veteran "was 
picking up enemy grenades that were thrown at his fighting 
position and throwing them back into the enemy trench 8 yards 
away."

In a May 2002 written statement, the veteran's wife said that 
after living in Texas for over twenty years, he had one 
friend and did not visit neighbors, even when invited.  He 
was barely civil with visitors and did not answer the 
telephone or doorbell, as he was frightened of the potential 
caller or visitor.  She said he did not have a good 
relationship with his children and had not spoken to one son 
in many years, and found it too stressful to go to the store.  
The veteran's wife said he had depression, suicidal 
tendencies, hallucinations, paranoia and irritability and 
experienced nightmares.  While the veteran was a very 
independent man, she was no longer able to leave him alone 
anymore, as he was very dependent upon her to help him 
through the days and nights.  He forgot to take his 
medication and she had to bathe him and change his diapers, 
and he would forget to turn off the stove.

In a June 2002 written statement, D.P.B., D.O., said the 
veteran received a bullet to the head in 1944 and received 
numerous spinal taps for diagnostic purposes.  The veteran 
had symptoms of headaches and memory loss since his injury.  
In Dr. B.'s opinion, the veteran's headaches and memory loss 
were related to his injury.

In an August 2002 letter to Dr. B., the RO requested that he 
provide clinical records and a rationale upon which his 
conclusions were based.  Dr. B. did not respond to the RO's 
request. 

In September 2002, the veteran underwent VA psychiatric 
examination by the VA physician who examined him in September 
2001.  According to the examiner's report, the veteran 
currently reported he was less irritable and slept better 
with new prescribed medication.  However, he was also more 
lethargic, and slept more during the day.  His visual 
hallucinations decreased since his pain medication was 
changed, but still occurred when he was tired.  As to his 
major depressive disorder, the veteran said his mood was 
better on the new medication, but the side effect of the 
increased sleepiness was a problem.  Both the veteran and his 
wife noticed that he was more forgetful.  She reported he 
forgot conversations, responded inappropriately, and left 
something cooking on the stove on several occasions.  She 
also reviewed the previous examination report and said the 
veteran was generally socially isolated during their 
marriage.  He did not like to go out, and found shopping too 
difficult because of irritability.  He had poor relationships 
with his adult children and generally spoke with them only 
once a year.  

On examination, the veteran was noted to be wearing clean, 
pressed clothing but was unshaven.  He was cordial and 
cooperative during the exam.  He was oriented to time, place, 
and situation and his speech had a normal rate and rhythm.  
He got a 3/3 on short term memory testing.  His mood was 
euthymic and his affect was full range.  His form of thought 
was generally linear and his content of thought was 
unremarkable.  The veteran denied paranoia and 
hallucinations, and was not suicidal.  The Axis I diagnosis 
was PTSD, major depressive disorder, and a need to rule out 
dementia.  A GAF score of 35 was assigned, as the veteran had 
severe family and social problems.  

The VA examiner noted that the veteran had PTSD and major 
depression and that both problems had improved since being 
placed on new medication that caused increased sleepiness as 
a side effect.  Further, the VA examiner opined that the 
veteran might have some cognitive disturbance caused by the 
wound to his left frontoparietal area suffered during World 
War II.  It was noted that the veteran was not tested 
neuropyschiatrically for this problem.  The veteran's long-
term memory was intact and short-term memory was 3/3.  It was 
noted that the veteran functioned as a construction 
supervisor for most of his adult life or in some aspect of 
home financing.  In the VA examiner's opinion, this indicated 
that the veteran could handle complex tasks.  Because the 
veteran was now forgetful, the VA examiner was concerned that 
he may be having a dementing process that was likely a 
combination of the head injury and something like 
Alzheimer's.  The VA psychiatric examiner said that in order 
to diagnose this it was necessary for the veteran to have 
neuropsychological testing and that scheduled with a 
psychologist named in the report.  The VA examiner commented 
that apparently the veteran's family and social function were 
worse than previously reported in the September 2001 
evaluation.  It was noted that the veteran never had good 
relationships with his children and rarely spoke to them.  He 
was pretty much restricted to home at present because he 
became too agitated when he left the house.  This was thought 
to be in part due to his PTSD, and also due in part to a 
possible dementing process.

In September 2002, the veteran also underwent went a VA 
muscular examination.  According to the examination report, 
the veteran sustained a gunshot wound to the head that went 
in the anteriosuperior aspect of the head, more on the left 
side and exited in the posterior aspect of the left side 
(which the examiner indicated he diagrammed but was not 
associated with the claims file).  The veteran also received 
a shrapnel wound to the left thigh that entered the lateral 
posterior aspect of the thigh just above the knee (that was 
also evidently diagrammed).  It was noted that the veteran 
was hospitalized for approximately nine months when he rested 
and did not walk, due to his injuries.  He went from using a 
wheelchair to crutches to using a cane and then walked fairly 
well on his own for a long time, but he frequently used a 
cane and presently used the cane.  He walked with the cane at 
the examination with a limp that favored the left extremity 
from the gunshot wound area down and also above that area.  
It was noted that the gunshot wound entered and exited but 
did not penetrate the calvarium of the brain.  The veteran's 
history of severe headaches associated with the gunshot wound 
were noted and that since about 1965, he started having 
severe pain and headaches again.  He reported having three 
types of headaches, described above.  

Further, it was noted that over the left thigh, the veteran 
had some tenderness over the area where the shrapnel entered 
and evidently never exited, according to the veteran.  It was 
noted that there was no exit scar and this gave him a lot of 
daily pain.  He took pain medication for his thigh and 
headaches.  The veteran and his wife, who accompanied him to 
the examination, said he was only able to walk short 
distances when his entire left lower extremity would give 
out, muscle-wise, and he had to sit.  He was almost paralyzed 
from the hip down at that time and this lasted from a brief 
time to an hour but occurred frequently when he tried to 
mobilize or walk to any degree.

On examination, the veteran was observed to be in a lot of 
distress, with pain and discomfort.  He was a fairly good 
historian and he and his wife provided a good history.  He 
walked with the use of a cane and limped favoring his left 
lower extremity.  Examination of the veteran's head revealed 
that over the entrance to the gunshot wound there was only 
minimal tenderness over the scar where it entered and over 
where it exited.  The scarring was still there, but was 
tender, but not excessively tender, and any palpation of the 
head or deep palpation brought the veteran a lot of pain and 
discomfort in that region.  Neurologic examination revealed 
deep tendon reflexes intact and responded equally, 
bilaterally.  The cutaneous nerve supply appeared to be 
intact in the veteran's body.

It was noted that the veteran had extreme tenderness over the 
lumbar spine where he claimed he was also injured in service.  
There was limited range of lumbar spine motion.  There was 
pain to palpation that gave him a great deal of discomfort 
and pain while walking or doing any of the activities of 
daily living.  It was noted that the veteran was nonsocial, 
did not visit with and ignored people, and did not answer the 
telephone.  He had problems in this area of relating because 
of the discomfort he experienced over the years with his 
health conditions.

In addition, measurements of the lower extremities showed the 
right thigh was 23 inches, the right knee was 17 inches and 
the right calf was 16 inches.  The left thigh had 22 inches 
of mid thigh measurement, 17 inches around the left knee and 
16 inches around the left calf.  Muscle tone was not as 
strong on the left side as on the right.  The veteran could 
lock his right knee with pressure placed on the end of the 
extremity, but could not do that on the left side.  He got 
pain when he tried to lock the extremity or when he tried to 
bear weight or anything very stressful to the muscle on that 
side.  The final diagnoses were very severe headaches lasting 
for prolonged periods of time.  His headaches occurred daily, 
lasted from 15 minutes up to two hours and were of different 
types, but were on a daily basis and very severe.  When he 
had a migraine, he had to go into a dark room to relax.  He 
also had residuals of a shrapnel wound to the left thigh, 
which gave him some weakness over the left lower extremity at 
the present time and since injured.  However, the veteran 
made a living, but the residual bothered him more now as he 
got older and gave him some discomfort.  The veteran also had 
forehead scar wounds on both the entrance and exit 
examination on the head and over the shrapnel entry.

In a September 2002 written statement, S.G.V., M.D., a 
neurologist, said he examined the veteran who had severe 
headaches for fifty years that were related to an injury in 
service.  It was noted that initially his headaches were 
daily for fifteen years, then the frequency lessened but 
increased from time to time and he might go one week without 
a headache but that was fairly rare.  The headache was in the 
occiput in the left frontal area, and was sharp.  He tried 
many things to make it go away, including narcotic 
medications that he preferred not to take.  He recently tried 
Vioxx, which worked well without side effects.  On 
examination, the veteran's cranial nerve examination was 
normal.  His motor examination showed normal tone with no 
tremor, and normal (5/5) strength in both upper and lower 
extremities both proximally and distally.  Cerebellar 
examination was normal.   Deep tendon reflexes were 2+ 
throughout and symmetric except in the ankles where they were 
absent.  Sensory examination showed a very dense peripheral 
neuropathy with absent vibratory sense, bilaterally.  The 
veteran's gait was wide-based and he had a positive Romberg 
sign.  The clinical impression was that the veteran had a 
chronic headache since his gunshot wound in service.  Another 
issue was the veteran's imbalance and obvious neuropathy.  It 
was noted that the veteran had a history of being 
"borderline" with diabetes.

In a November 2002 rating decision, the RO granted service 
connection for tinnitus and awarded a 10 percent disability 
evaluation.  

According to the VA outpatient records dated in March 2003, 
compression stockings were issued for the veteran's bilateral 
venous insufficiency.  When seen in the clinic in December 
2003, he was alert and oriented and in no acute distress.  
Gastrointestinal examination findings were essentially 
normal, and examination of the musculoskeletal system 
revealed spinal curvature normal to appearance with normal 
range of motion, no paraspinous pain to palpation, and 
negative single leg reflex, bilaterally.  There was normal 
strength and sensation in the veteran's extremities.  The 
pertinent assessment was that the veteran's depression was 
stable despite his not having not taken the prescribed Prozac 
for three months. 

B.  Analysis

1.  Service Connection

Service connection may be granted for chronic disability 
resulting from personal injury suffered or disease contracted 
during active military service, or for aggravation of a pre-
existing injury suffered, or disease contracted, during such 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Moreover, the law 
provides that a veteran shall be granted service connection 
for certain specific disorders, although not otherwise 
established as incurred in service, if the such disease is 
manifested to a 10 percent degree within one year following 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition. 38 C.F.R. § 3.310; see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  In addition, when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the Court of 
Appeals for the Federal Circuit, which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  Moreover, the fact that a 
condition occurred in service alone is not enough; there must 
be a current disability resulting from that condition.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the U.S. Court of Appeals for Veterans Claims' 
interpretation of section 1110 of the statute as requiring 
the existence of a present disability for VA compensation 
purposes cannot be considered arbitrary, and therefore the 
decision based on that interpretation must be affirmed).  See 
also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. at 144.

a.  Through-and-Through Gunshot Wound To the Head

The veteran has contended that service connection should be 
granted for a through-and-through gunshot wound of the head.  
However, while the service medical records show he sustained 
a head laceration in September 1944 and a fracture of the 
left parietal bone, there is no evidence that the bullet 
penetrated the calvarium (skull cap).  Moreover, on VA 
examinations after the veteran's separation from service, 
there was no showing that the veteran had a through-and-
through gunshot wound of the head.  In fact, when he was 
examined by VA in September 2002, the VA muscle examination 
report reflects that the veteran sustained a gunshot wound to 
the head that went in the anteriorsuperior aspect of the 
head, more to the left side, and exited in the posterior 
aspect of the left side.   Furthermore, the veteran has 
submitted no evidence to show that he currently has residuals 
of a through-and-through gunshot wound to the head.  In 
short, no medical opinion or other medical evidence showing 
that the veteran currently has residuals of a through-and-
through gunshot wound to the head has been presented.  
Rabideau v. Derwiniski, 2 Vet. App. at 143.

The Board observes that the veteran is service connected for 
headaches associated with his shrapnel wound of the head and 
a 10 percent disability evaluation is in effect for the scar 
resulting from the forehead wound.  He seeks service 
connection for a brain injury due to his shrapnel wound, and 
the Board has remanded his claim.  Thus, it is unclear what 
other residuals, if any, the veteran would associate with his 
claimed through-and-through gunshot wound to the head

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Routen v. Brown, supra; 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. at 494.  See also Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).  Here, the veteran has not submitted any 
medical opinion or other medical evidence that supports his 
claim.  Moreover, the preponderance of the probative and 
objective medical evidence now of record militates against a 
finding that the veteran has residuals of a through-and-
through gunshot wound to the head, related to service or any 
incident thereof.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. 
§§ 3.303, 3.304.

b.  Incontinence Due to Gunshot Wound to the Head

The veteran has contended that service connection should be 
granted for incontinence due to the gunshot wound to the 
head.  Although the evidence shows that the veteran currently 
has urinary incontinence, no competent medical evidence has 
been submitted to show that this disability is related to 
service or any incident thereof.  On the other hand, the 
record reflects that he was noted to have enuresis prior to 
entering service and there was no report of incontinence when 
he was discharged.  The first post-service evidence of record 
of incontinence is from 2001, more than fifty-five years 
after the veteran's separation from service.  In short, no 
medical opinion or other medical evidence relating the 
veteran's incontinence to service or any incident of service 
or to a service-connected disability has been presented.

The veteran further argues that service connection for his 
incontinence is warranted because it is secondary to his 
through-and-through gunshot head wound in service.  As set 
forth above, when aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. at 448.  But here, 
service connection is not currently in effect for a through-
and-through gunshot wound to the head, and there is no 
medical evidence to show that the veteran's reported 
incontinence is due to service or to a service-connected 
disability. 

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Routen v. Brown, supra; 
Robinette v. Brown, 8 Vet. App. at 74; Heuer v. Brown, 7 Vet. 
App. at 384; Espiritu v. Derwinski, 2 Vet. App. at 494.  See 
also Harvey v. Brown, 6 Vet. App. at 393-94.  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claim.  Moreover, the 
preponderance of the probative and objective medical evidence 
now of record militates against a finding that the veteran 
has incontinence related to service or any incident thereof, 
or to a service-connected disability.  38 U.S.C.A. §§ 1110, 
5107(a); 38 C.F.R. §§ 3.303, 3.304, 3.310.



c.  Dental Injuries and Chipped Teeth

The veteran contends that he has dental injuries and chipped 
teeth incurred in combat, and evidently seeks service 
connection for a dental disorder for compensation purposes.  
As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it was due to 
combat wounds or other service trauma.  38 C.F.R. § 3.381(b).  
The significance of finding a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

Service connection of dental conditions will be established 
as follows:  (a) Treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service-connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
as provided in Sec. 17.161 of this chapter.  (b) The rating 
activity will consider each defective or missing tooth and 
each disease of the teeth and periodontal tissues separately 
to determine whether the condition was incurred or aggravated 
in line of duty during active service.  When applicable, the 
rating activity will determine whether the condition is due 
to combat or other in-service trauma, or whether the veteran 
was interned as a prisoner of war.  (c) In determining 
service connection, the condition of teeth and periodontal 
tissues at the time of entry into active duty will be 
considered. Treatment during service, including filling or 
extraction of a tooth, or placement of a prosthesis, will not 
be considered evidence of aggravation of a condition that was 
noted at entry, unless additional pathology developed after 
180 days or more of active service.  (d) The following 
principles apply to dental conditions noted at entry and 
treated during service:  (1) Teeth noted as normal at entry 
will be service- connected if they were filled or extracted 
after 180 days or more of active service.  (2) Teeth noted as 
filled at entry will be service- connected if they were 
extracted, or if the existing filling was replaced, after 180 
days or more of active service.  (3) Teeth noted as carious 
but restorable at entry will not be service-connected on the 
basis that they were filled during service. However, new 
caries that developed 180 days or more after such a tooth was 
filled will be service- connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service-connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
non-restorable will not be service-connected, regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected, regardless of treatment 
during service.  (e) The following will not be considered 
service- connected for treatment purposes:  (1) Calculus;  
(2) Acute periodontal disease;  (3) Third molars, unless 
disease or pathology of the tooth developed after 180 days or 
more of active service, or was due to combat or in-service 
trauma; and  (4) Impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of these 
teeth developed after 180 days or more of active service.  
(f) Teeth extracted because of chronic periodontal disease 
will be service-connected only if they were extracted after 
180 days or more of active service.  38 C.F.R. § 3.381.

Service dental records show that when examined for entry into 
service, the veteran had a serviceable upper denture with 
prosthetic appliances noted for teeth #2, 4, and 5 on the 
right and teeth # 3, 4, 5, 6, and 7 on the left.  After his 
September 1944 head injury, the veteran received routine 
dental treatment and caries were noted to teeth # 6 and 15 on 
the right with slight calculus.  There is no evidence of in-
service dental trauma.  As previously indicated dental out 
patient treatment has been authorized for teeth #3, 19, 31 
and 32.  However, without evidence of dental trauma in 
service, service connection for compensation purposes is not 
warranted.

Generally, a veteran is entitled to VA outpatient dental 
treatment if he qualifies under one of the categories 
outlined in 38 U.S.C.A. § 1712 (West 2002) and 38 C.F.R. § 
17.161 (2003).

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service- 
connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  In this case, the evidence assembled 
thus far does not appear to show that he has an adjudicated 
service-connected compensable dental condition, nor has he 
alleged that his dental condition would warrant a compensable 
rating under the rating schedule.  See e.g., 38 C.F.R. § 
4.150 (2003).

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one- 
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.  In the case of the veteran, who was discharged in 
1944, in 1945 his initial claim for benefits was received 
and, in November 1946, the RO authorized service-connection 
for treatment only for Teeth # 3, 19, 31, and 32.

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma will be eligible for 
VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VAOGCPREC 5-
97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 
3.306(b)(1) (2003).

In this case, the evidence assembled thus far does not appear 
to show in-service dental trauma.  While the veteran has 
alleged that his dental condition, variously identified as 
chipped teeth and dental injuries, resulted from combat 
wounds or other service trauma, the service medical records 
do not support his assertions.  In fact, the service medical 
records are totally devoid of any mention of a dental 
condition attributable to trauma.  The January 1945 service 
medical record shows that the veteran received only routine 
dental treatment.

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 
17.161(d), (e).  Again, however, neither the contentions of 
the veteran nor the evidence of record contains any 
indication that this eligibility category is applicable.

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include Class III eligibility, which 
extends to those veterans having a dental condition 
clinically determined to be complicating a medical condition 
currently being treated by VA, veterans whose service-
connected disabilities are rated as totally disabling, and 
some veterans who are Chapter 31 vocational rehabilitation 
trainees. 38 C.F.R. § 17.161(g), (h), (i).  The veteran has 
not alleged, and the medical evidence does not demonstrate, 
that this eligibility category is applicable to the veteran's 
claim.

Having reviewed the complete record, the Board finds that 
there is no basis for granting service connection for the 
veteran's alleged dental injuries and chipped teeth for the 
purpose of receiving disability compensation.  The record 
demonstrates that the veteran received "routine" dental 
care in January 1945 and that there was no report of chipped 
or cracked teeth or dental injuries in service or on 
separation from service.  Moreover, in November 1946 the 
veteran granted service connection for the purpose of 
treatment only for Teeth #3, 19, 31, and 32.  On VA 
examinations after the veteran's separation from service, 
there was no showing that the veteran had chipped or cracked 
teeth or dental injuries.  Furthermore, the veteran has 
submitted no evidence to show that he currently has chipped 
or cracked teeth or dental injuries.  In short, no medical 
opinion or other medical evidence showing that the veteran 
currently has chipped or cracked teeth or dental injuries has 
been presented.  Rabideau v. Derwiniski, 2 Vet. App. at 143.

Here, the veteran has submitted absolutely no medical 
evidence to substantiate his claim.  Therefore, the Board 
must conclude that the preponderance of the evidence is 
against granting service connection for the veteran's missing 
teeth for compensation purposes.  38 C.F.R. § 3.381 (2003).

d.  GERD

The veteran has contended that service connection should be 
granted for GERD.  The record demonstrates that no GERD was 
found in service or on separation from service.  Moreover, on 
VA examinations after the veteran's separation from service, 
there was no showing that the veteran had GERD.  Furthermore, 
while VA treatment records dated in 1979 reflect a diagnosis 
of duodenal ulcer, and records dated in 1990 reflect a 
diagnosis of diverticulitis, the veteran has submitted no 
evidence to show that he currently has GERD.  In fact, when 
examined in the VA outpatient clinic in 2002, the veteran 
denied even having reflux.  In short, no medical opinion or 
other medical evidence showing that the veteran currently has 
GERD has been presented.  Rabideau v. Derwiniski, 2 Vet. App. 
at 143.

d.  Reasonable Doubt Doctrine

In considering all the veteran's claims, we have considered 
the doctrine of reasonable doubt. Under that doctrine, when 
there is an approximate balance between evidence for and 
against a claim, the evidence is in equipoise, there is said 
to be a reasonable doubt, and the benefit of such doubt is 
given to the claimant. 38 U.S.C.A. § 5107(b); see Schoolman 
v. West, 12 Vet. App. at 310-1; 38 C.F.R. § 3.102.  However, 
when the evidence for and against a claim is not in 
equipoise, then there is a preponderance of evidence either 
for or against the claim, there is no reasonable doubt, and 
the doctrine is inapplicable.  Hayes v. Brown, 5 Vet. App. at 
69.

2.  Increased Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2003) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD, headaches, left thigh, and tinnitus, and has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence of record is inadequate 
for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

The Board here notes that as to the veteran's claims 
regarding his service-connected headaches and tinnitus, this 
is a case where the veteran has expressed continuous 
disagreement with the initial rating assignment.  The U.S. 
Court of Appeals for Veterans Claims has addressed the 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), as to the primary importance of the present level 
of disability, is not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" 
ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim.  Rather, the law must be 
taken at its plain meaning and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

a.  PTSD

The veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411.  Under the current schedular criteria, 
effective November 7, 1996, PTSD is evaluated under the 
general rating formula used to rate psychiatric disabilities 
other than eating disorders.  A 50 percent rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id. 

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

Global Assessment of Functioning (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the 
American Psychiatric Associations Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition (1994) (DSM-IV)).  A 
GAF score is highly probative, as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  A GAF score of 31 to 40 denotes some impairment in 
reality testing or communication or manor impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood.  Id.  A GAF score of 41-50 
denotes serious symptoms, or any serious impairment in 
social, occupational, or school functioning.  Id.  A GAF 
score of 51 to 60 denotes moderate symptoms, or moderate 
difficulty in social and occupational functioning.  Id.

When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102, 
requiring that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 61 Fed. 
Reg. 52,698.  In light of the above, the Board shall consider 
all of the veteran's various psychiatric symptoms in 
assigning a rating for the veteran's PTSD.  See Mittleider at 
182.

After considering all the evidence of record, and giving the 
veteran the benefit of the doubt, in the judgment of the 
Board, the level of disability demonstrated supports a 
finding that the veteran's symptoms of PTSD and major 
depression more nearly approximate the criteria required for 
a 70 percent evaluation.  The veteran's service-connected 
PTSD has resulted in severe, but not total, occupational and 
social impairment.

In reviewing the relevant evidence in this case, the Board 
initially observes that the veteran was long ago service 
connected for anxiety neurosis, and recently has been 
diagnosed with PTSD and major depressive disorder.  The RO 
recharacterized his service-connected disability as PTSD.  As 
no other symptomatology has been distinguished from the 
symptoms of PTSD, all noted psychiatric symptoms in this case 
have been considered in conjunction with his service-
connected PTSD and major depressive disorder.  See Mittleider 
v. West, 11 Vet. App. at 182.

In the present case, the Board finds that the veteran's 
psychiatric symptoms are productive of severe social and 
industrial impairment, with significant deficiencies in work 
and social interaction and severe impairment in the ability 
to obtain or retain employment.  Significantly, he is shown 
to manifest symptoms including depression, irritability, 
suicidal thought, flashbacks, poor concentration, nightmares 
and intrusive thoughts.  Most recently, the VA examiner in 
September 2002 opined that the veteran had severe family and 
social problems, and assigned a GAF score of 35.

The veteran's VA psychiatric examiner interpreted the degree 
to which the veteran's service-connected PTSD has affected 
his social and industrial functioning differently.  In 
September 2002, the examiner described the veteran as having 
severe family and social problems, evidently associated with 
the service-connected PTSD.  However, when examined in 
September 2001, that VA psychiatrist reported that the 
veteran had serious symptoms and low moods and assigned a GAF 
score of 50. 

As noted also, the veteran's psychiatric symptoms have been 
described by the VA examiners as severe.  Further, in the 
September 2002 VA examination, while a current GAF score of 
35 was recorded, the examiner noted that the veteran's PTSD 
symptoms included continuing combat-related intrusive 
thoughts, flashbacks, and dreams with arousal symptoms and 
startle reactions.  It was also noted that the veteran's 
major depressive disorder created a loss of interest in many 
activities, low energy, poor concentration, occasional 
suicidal ideation and weight loss.  In 2001, it was noted 
that the veteran had avoided books and movies about war or 
violence and military symbols, and had problems eating when 
around German people.  He also had visual hallucinations of 
bugs crawling up the wall that the VA examiner attributed to 
an unknown etiology, not to the service-connected PTSD.  At 
his 2002 examination, the veteran was oriented, his speech 
was normal and he was not suicidal.  Persistent delusions, 
gross inappropriate behavior or other symptoms such as to 
warrant a 100 percent evaluation under the current criteria 
are not demonstrated.  Accordingly, resolving reasonable 
doubt in the veteran's favor, a 70 percent evaluation for the 
service-connected PTSD is most appropriate at this time.  The 
benefit of the doubt has been resolved in the veteran's favor 
to this extent.  38 U.S.C.A. §§ 1155, 5107(b) (old and new 
version); 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411.

b.  Left Thigh

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the symptomatology is duplicative of or 
overlapping, and the appellant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban v. Brown, 6 Vet. App. at 262.

In the present case, a review of the record discloses that 
the veteran sustained shrapnel wounds in September 1944.  
Service medical records document his treatment for a left 
thigh wound that was evidently debrided.  He was thereafter 
hospitalized until May 1945 for treatment associated with 
anxiety neurosis and the left thigh injury.  At the time of 
discharge, in May 1945, neurological and musculoskeletal 
abnormalities associated with the left lower extremity were 
not reported.  The Board observes that, as recently as 
September 2002, although left leg muscle tone was not as 
strong as on the right leg and the left leg and thigh were 
approximately one inch smaller in circumference when compared 
with the veteran's right lower extremity, there was no report 
of evidence of weakness or measurable atrophy in the muscles 
of the veteran's lower extremity.  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2003).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2003).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2003).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. 4.55, 4.56, and 4.72.  
See 62 Fed. Reg. 30,237-240 (1997).  The revised schedule was 
not promulgated to substantively change the criteria, but 
rather "to update this portion of the rating schedule to 
ensure that it uses current medical terminology and 
unambiguous criteria."  62 Fed. Reg. at 30,235.  
Nevertheless, because the veteran's original claim for 
benefits was received in March 2001, the revised regulations 
are for application.

Under the revised regulations, effective July 3, 1997, 38 
C.F.R. 4.56, governing the evaluation of muscle disabilities 
reflects that (a) an open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or 
over the tibia, evidence establishes that the muscle damage 
is minimal; (b) a through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged; (c) for VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement; (d) under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe, 
or severe as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. 
4.56(d)(1).

Moderate disability of a muscle anticipates a through-and- 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. 4.56(d)(2).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. 4.56(d)(3).

Severe disability of muscles contemplates through-and-through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile. (B) adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests. (D) visible 
or measurable atrophy. (E) adaptive contraction of an 
opposing group of muscles. (F) atrophy of muscle groups not 
in the track of the missile, particularly of the trapezium 
and serratus in wounds of the shoulder girdle. (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. 4.56(d)(4).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries that are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. 4.55.

In Myler v. Derwinski, 1 Vet. App. 571, 574 (1991), the Court 
interpreted the applicable regulations as providing that a 
through-and-through muscle wound was to be rated as at least 
of the moderate degree of injury for each muscle group 
injured.  The Court has also held that the regulation 
appeared to require "muscle damage" but specified no minimum 
degree of damage in order for the injury to be of moderate 
degree.  See Beyrle v. Brown, 9 Vet. App. 377, 385 (1996).

VA regulations also provide that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40.

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function. See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Under DC 5315, Muscle Group XV is evaluated, which includes 
adduction and flexion of the hip, flexion of the knee, and 
includes the mesial thigh group.  38 C.F.R. § 4.73, DC 5315.  
A 10 percent rating is warranted for moderate muscle 
injuries.  A 20 percent rating is warranted for moderately 
severe muscle injuries, and a maximum 30 percent rating is 
warranted for severe muscle injuries.

The Board observes that, under the criteria governing muscle 
injuries, the 20 percent evaluation currently in effect for 
the veteran's injury of the left thigh as a residual of 
shrapnel wounds, contemplates the presence of no more than 
moderately severe injury to Muscle Group XV.  In order to 
warrant an increased, that is to say, 30 percent evaluation, 
there would, of necessity, need to be demonstrated the 
presence of severe impairment of those muscle groups.  This 
is to say that, under the governing rating criteria, there 
must be demonstrated evidence of through-and-through or deep 
penetrating wounds or shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring with ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track with 
palpation that shows loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  Other signs of severe 
injury include X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile, adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle, diminished 
muscle excitability to pulsed electrical current in electro-
diagnostic tests, visible or measurable atrophy, adaptive 
contraction of an opposing group of muscles, atrophy of 
muscle groups not in the track of the missile, particularly 
of the trapezium and serratus in wounds of the shoulder 
girdle, induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. §§ 4.40, 4.41, 
4.56, 4.73, DC 5315.

As is clear from the above, the veteran experiences no severe 
disability as a result of his service-connected left thigh 
injury, residual of shrapnel wounds.  At present, while a 
February 1999 VA radiology report described a metallic 
foreign body in the veteran's left pelvis, nevertheless, 
there is no objective medical evidence of demonstrated 
evidence of through-and-through or deep penetrating wounds 
due to high velocity missile, or large or multiple low 
velocity missiles, or shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring with ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track with 
palpation that shows loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  Under such 
circumstances, an evaluation in excess of the 20 percent 
evaluation currently in effect for the service- connected 
injury to the left thigh, residual of shrapnel wounds is not 
warranted. 

Further, limitation of extension of the knee warrants a 50 
percent rating for limitation to 45 degrees, a 40 percent 
rating for limitation to 30 degrees, a 30 percent rating for 
limitation to 20 degrees, a 20 percent rating for limitation 
to 15 degrees, a 10 percent rating for limitation to 10 
degrees, and a noncompensable evaluation for limitation to 0 
degrees.  38 C.F.R. § 4.71a, DC 5261 (2003).

Full range of motion of the knee is measured from 0 degrees 
to 140 degrees in flexion and extension. 38 C.F.R. § 4.71, 
Plate II (2003).

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based on limitation of motion 
of the affected part, like degenerative arthritis.  See 38 
C.F.R. § 4.71a, DC 5003. Where the limitation of motion of 
the specific joint or joints involved is noncompensable, 
under the applicable codes, a rating of 10 percent is 
warranted where arthritis is shown by X-ray and where 
limitation of motion is objectively confirmed by evidence of 
swelling, muscle spasm, or painful motion.  Here, the veteran 
suffers from no reported left knee or thigh limitation of 
motion.  See DCs 5260, 5261.  In fact, at his September 2002 
VA examination, although muscle tone of the left thigh was 
not as strong as the right thigh and the veteran was able to 
lock his right knee with pressure placed on the end of the 
extremity but, on the left side he could not do so, and got 
pain when he tried to lock the extremity or when he tried to 
bear weight or anything stressful to the muscle on that side, 
there was no report of arthritis associated with the service-
connected left thigh injury.  Thus, a separate evaluation for 
limitation of motion due to degenerative arthritis is not 
warranted.

Diagnostic Code 5250 is inapplicable because it pertains to 
ankylosis of the hip, and the veteran does not suffer from 
that disability. 38 C.F.R. § 4.71a, DC 5250. Similarly, 
Diagnostic Codes 5254 and 5255 are not for application.  The 
former entails a hip flail joint, and the latter deals with 
impairment of the femur.  As the evidence does not reflect 
such disabilities, DCs 5254 and 5255 are not applicable.

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 in light of the Court's ruling in DeLuca, 
supra.  The provisions of 38 C.F.R. § 4.59 have also been 
considered.  In that regard, the veteran has complained of 
pain on use of the left thigh, and other symptoms that 
include weakness and difficulty walking.  The Board 
recognizes that clinicians have reported his complaints of 
pain and difficulty walking and left thigh muscle tone was 
noticed to be not as strong as on the right side when 
examined in September 2002.  However, the recent VA 
examination report reflects no hip or leg fatigability or 
incoordination.  Thus, the Board finds that an additional 
evaluation for pain and limitation of function under these 
provisions is not appropriate in this instance.  The veteran 
has already been compensated consistent with his symptoms for 
impairment of the left thigh under Diagnostic Code 5315.  
Thus, he has already been compensated for painful motion and 
any functional loss.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
supra.  The rating schedule may not be employed as a vehicle 
for compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him for 
the actual impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.14.

However, the Board's discussion does not end here.  With 
respect to the scar resulting from the veteran's shrapnel 
wound to the left thigh, the Board notes that a separate 
compensable evaluation for residual scars is warranted under 
Esteban v. Brown, 6 Vet. App. at 261-62, only where none of 
the symptomatology is duplicative or overlapping with other 
service-connected disability arising from the same injury to 
the same anatomical location.

Effective July 31, 2002, VA amended several sections of the 
Rating Schedule in order to update the portion pertaining to 
skin disorders, to ensure that current medical terminology 
and unambiguous criteria are used.  See 67 Fed. Reg. 62,889 
(Oct. 9, 2002) (codified at 38 C.F.R. § 4.118 (2003)).

Among the changes, the rating formula for skin disorders was 
replaced with different criteria.  And, in some instances the 
nomenclature employed in the diagnosis of skin disorders was 
changed.

Where pertinent statutes or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, unless Congress has provided otherwise or has 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so.  See e.g., VAOPGCPREC 7-2003.  
In reviewing this case, the Board must, therefore, evaluate 
the veteran's left thigh scar under both the old and current 
regulations for the appropriate periods to determine whether 
he is entitled to a separate compensable evaluation under 
either set of criteria.  See Kuzma v. Principi, supra (citing 
with approval Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which had implicitly overruled Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991)).  The Board may 
not apply the revised schedular criteria to a claim prior to 
the effective date of the amended regulations.  See Green v. 
Brown, 10 Vet. App. 111, 117 (1997).

Recent examination findings, noted in the September 2002 VA 
muscular examination report, reflect tenderness over the area 
where the shrapnel entered the veteran's left thigh.  The VA 
examiner said that evidently the shrapnel never exited and no 
exit scar was observed on examination.  

Under the old regulations, effective prior to August 30, 
2002, superficial scars that were poorly nourished with 
repeated ulceration, tender and painful on objective 
demonstration, or caused limitation of function warranted a 
10 percent disability evaluation.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002), effective prior to 
August 30, 2002.

Under the current regulations, effective August 30, 2002, 
scars exceeding 6 square inches (39 cm), that are superficial 
and do not cause limited motion but are greater than 144 
inches (929 sq. cm), are unstable or are painful, warrant a 
10 percent disability evaluation.  See 38 C.F.R. § 4.118, DCs 
7801, 7802, 7803, 7803 (2003).

As indicated above, when examined by VA in September 2002, it 
was noted that over the left thigh, the veteran had some 
tenderness over the area where the shrapnel entered and there 
was no exit scar, but he had a lot of pain on a daily basis.  
There has been no report that the small left thigh scar 
(described in July 1976 as 3/4 of an inch by 1/2 inch) as other 
than nonadherent.  There is, thus, no showing that the 
service-connected shrapnel wound scar is poorly nourished 
with repeated ulceration.  38 C.F.R. § 4.118, DCs 7803 
(2002), effective prior to August 30, 2002. Nor were the 
scars found to be adherent and, thus, they are not shown to 
result in limitation of function of the part affected. 
38 C.F.R. § 4.118, DC 7805 (2002), effective prior to August 
30, 2002.  Moreover, there is simply no medical evidence of 
record to demonstrate that the veteran has a right thigh scar 
in excess of 39 cm. or an unstable painful scar.  See 
Diagnostic Codes 7801, 7803 (2003), effective August 30, 
2002.  

However, in light of the recent 2002 VA examination findings 
to the effect that the veteran had tenderness over the area 
where the shrapnel entered and never exited that provided 
daily pain, and with consideration of the VA examiner's 
conclusion that the veteran's left thigh wound residuals had 
worsened, and resolving reasonable doubt in the veteran's 
favor, the Board concludes that a separate 10 percent 
evaluation is warranted for the tender and painful entrance 
scar on objective demonstration.  38 C.F.R. § 4.118, DC 7804, 
effective prior to and after August 30, 2002; Esteban v. 
Brown, supra.

The Board is deeply grateful for the service provided to this 
country by the veteran during World War II, and appreciates 
his stamina and fortitude in sustaining injuries in battle 
that were treated at the front.  Nevertheless, the Board 
concludes that the preponderance of the objective medical 
evidence of record is against the veteran's claim for an 
rating in excess of 20 percent for moderately severe injury 
of the left thigh (Muscle Group XV), residual of shrapnel 
wound.  38 U.S.C.A. §§1155, 5107; 38 C.F.R. § 4.73, 
Diagnostic Code 5315.  Moreover, the evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt.

A separate compensable disability evaluation is warranted for 
a tender pain scar of the left thigh as a residual of the 
service-connected left thigh shrapnel wound.  The benefit of 
the doubt has been resolved in the veteran's favor to this 
limited extent.

In addition, the Board finds that the evidence does not 
present such an exceptional or usual disability picture "as 
to render impractical the application of the regular 
schedular standards."  38 C.F.R. § 3.321(b)(1).  There has 
been no assertion or showing in the record on appeal that the 
veteran's service-connected left thigh disability has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board is not required to further discuss the possible 
application of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



c.  Headaches

The veteran's service-connected headaches are currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100, which evaluates migraine headaches.  
Under this diagnostic code, a 50 percent rating is warranted 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  Id.  A 
30 percent rating is warranted with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  Id.  With characteristic 
prostrating attacks averaging one in two months over the last 
several months, a 10 percent rating is warranted.  Id.  With 
less frequent attacks, a 0 percent rating is warranted.  Id.

As set forth above, the veteran's headaches have been 
characterized by three distinct types of headaches, noted in 
the 2001 and 2002 VA examination reports.  Currently, the 
veteran's headaches are chronic, productive of photophobia 
and nausea, with some occurring daily and some lasting for 
fifteen minutes two hours each time.  Therefore, resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the criteria for an initial 30 percent rating under 
Diagnostic Code 8100 are met.  See 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8100.

However, an initial rating in excess of 30 percent for the 
service-connected headaches is not warranted in this case, 
because the evidence does not show that the residuals are 
characterized by headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  In fact, both the September 2001 
and September 2002 VA examination reports discussed above, 
noted that the veteran went to college for four years and 
then steadily worked in the banking and construction 
industries, and sold real estate before he retired in 1992.  
As such, any present economic inadaptability that the veteran 
may experience cannot be imputed to the to the service-
connected headaches.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected headache 
disability, as the Court indicated can be done in this type 
of case.  We, of course, defer to the RO to assign an 
effective date for the 30 percent rating being awarded 
pursuant to this decision.  However, upon reviewing the 
longitudinal record in this case, we find that, at no time 
since the filing of the veteran's claim for service 
connection, in March 2001, has his headache disability been 
more disabling than as currently rated under this decision.

d.  Tinnitus

The veteran's service-connected bilateral tinnitus is 
currently evaluated as 10 percent disabling.  Under the 
provisions of 38 C.F.R. § 4.87, Diagnostic Code 6260, 
recurrent tinnitus warrants a 10 percent rating.  He 
maintains that he is entitled to separate 10 percent 
evaluations for bilateral tinnitus.

In a May 2003 precedent opinion, the VA General Counsel held 
that the current Diagnostic Code 6260, as well as DC 6260 as 
in effect prior to amendment in 1999, authorizes a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head and concluded that separate ratings for tinnitus for 
each ear may not be assigned under DC 6260 or any other 
diagnostic code.  VAOPGCPREC 2-03.  Further, effective June 
13, 2003, VA amended Diagnostic Code 6260, with a note 
stating that only a single evaluation is to be assigned for 
recurrent tinnitus, whether the sound is perceived in one 
ear, both ears or in the head.  See 68 Fed. Reg. 25,822, 
25,823 (2003).

In view of the foregoing, separate evaluations for tinnitus 
are not warranted for each ear, as legal authority in 
explicit terms precludes such separate evaluations.  As a 
result of the General Counsel's holding in its May 2003 
opinion, the Board is precluded from granting separate 
evaluations for each ear affected by tinnitus, as precedent 
opinions of the General Counsel are binding on the Board.  
See 38 U.S.C.A. § 7104(c) (West 2002); Splane v. West, 216 
F.3d 1058 (Fed. Cir. 2000).

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
criteria of the Rating Schedule preclude an evaluation in 
excess of 10 percent for bilateral tinnitus.  Appeals where 
the law and not the evidence is dispositive are terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).  In this case, the law mandates that no 
more than a 10 percent schedular evaluation may be assigned 
for bilateral tinnitus.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2003).  In this respect, the Board notes that 
there has been no allegation or showing that the service-
connected disability has caused marked interference with 
employment and the veteran has not required any, let alone 
frequent, periods of hospitalization for his service-
connected tinnitus.  The medical evidence over the last 
decades pertaining to this issue has consisted of 
examinations and no hospital records regarding the service-
connected tinnitus.  Although the service-connected tinnitus 
may be impairing, it is not shown to have resulted, by 
itself, in marked interference with employment.  In fact, the 
record demonstrates that the veteran attended college for 
four years and then worked steadily in the banking and 
construction industries and sold real estate from 1987 to 
1992 when he retired.  In sum, there is no indication in the 
record of such an unusual disability picture that application 
of regular schedular standards is impractical, especially in 
the absence of any allegation of marked interference with 
employment.  Therefore, the Board finds that the criteria for 
submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
Floyd v. Brown, and Shipwash v. Brown, supra.
 
In view of the foregoing, the Board finds that on 
consideration of criteria set forth in the Rating Schedule 
and consideration of extraschedular criteria, the 
preponderance of the evidence is against a rating in excess 
of 10 percent for the veteran's service-connected bilateral 
tinnitus. 

III.  TDIU

A total compensation rating based upon individual 
unemployability may be assigned where the combined schedular 
rating for the service-connected disabilities is less than 
100 percent, when it is found that the service-connected 
disabilities render the veteran unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16.  Unemployability associated with advancing age 
or intercurrent non-service-connected disability may not be 
considered in determining entitlement to a total compensation 
rating.  38 C.F.R. § 4.19.  Factors to be considered are the 
veteran's employment history and his educational and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

Under 38 C.F.R. § 4.16(a), if there is only one service-
connected disability, the disability shall be ratable at 60 
percent or more; if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.

The sole fact that a veteran is unemployed for non-service-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a TDIU 
grant.  A high schedular rating, in itself, is recognition 
that the impairment makes it difficult to obtain and retain 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15.  In evaluating a 
claim for a TDIU, the central inquiry is whether the 
veteran's service-connected disability alone is of sufficient 
severity to produce unemployability.  See Hatlestad v. Brown, 
5 Vet. App. 524, 529 (1993).  As noted, consideration may not 
be given to the impairment caused by non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.

Marginal employment may also be held to exist, on a facts-
found basis, when earned annual income exceeds the poverty 
threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. 
App. 342 (2000).

It is the established policy of VA that all veterans who are 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in § 
4.16(a).  38 C.F.R. § 4.16(b).

The veteran's service-connected disabilities include PTSD, 
now evaluated as 70 percent disabling; headaches, now 
evaluated as 30 percent disabling; residuals of a left thigh 
wound, evaluated as 20 percent disabling; and a separate 10 
percent disability evaluation for a tender left thigh scar.  
The combined service-connected evaluation is 90 percent.  

Thus, the veteran's individual disability ratings in 
conjunction with his combined disability rating render him 
qualified for TDIU benefits.  38 C.F.R. § 4.16(a).  Total 
disability ratings, however, may only be assigned where the 
schedular rating is less than total but the veteran is 
nonetheless unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  Id.

In this instance, however, the evidence currently of record 
indicates the veteran, who is 79 years of age, has a college 
education, and has work experience, after his military 
career, as a construction supervisor and in some aspect of 
home financing and performed title searches for an oil 
company and sold real estate from 1987 to 1992 when he 
retired.  In his claim for a TDIU filed April 2002, and in a 
written statement received in October 2002, the veteran 
reported that he had not worked steadily since discharge and 
frequently had to quit or change jobs due to pain from his 
injuries and that his last job was in sales and he had to 
stop working at age 71.  However, in September 2001, the VA 
psychiatric examiner said the veteran had a full work life 
that was not disturbed by his irritability and that a no time 
in his work life did the veteran leave a job because of his 
own irritability.  The VA examiner said the veteran moved to 
a new position when he found a better job or concluded that 
his employers were less than honorable.  The probative 
evidence of record does not reflect restrictions on 
employment subsequent to 1992.  No recent VA examiner has 
stated that the veteran retired due to a service-connected 
disability.

However, the fact that a claimant is unemployed, retired, or 
not looking for work does not mean he is entitled to a TDIU.  
The issue in such cases is whether the claimant is capable of 
performing the physical and mental acts required by 
employment, not whether the claimant can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board is aware that the question in a TDIU case is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, and not whether the 
veteran is indeed employed.  See Van Hoose, supra.  In this 
case, the evidence currently of record reflects that the 
veteran has non-service-connected disorders that are 
disabling, including osteoporosis, spinal stenosis, obesity, 
diabetes, cardiac problems, colorectal polyps, 
diverticulosis, and skin cancers.  

Furthermore, it is noted that on September 2001 and 2002 
psychiatric examinations, the veteran was found to be of 
normal intelligence, and his thought processes and fund of 
knowledge were also found to be normal.  Thus, the evidence 
currently of record reflects that the veteran's service-
connected PTSD, left thigh, and headache disabilities do not 
impede his ability to maintain substantially gainful 
employment. 38 C.F.R. § 4.16(a). 

In summary, the preponderance of the evidence currently of 
record is against a finding that the veteran's service- 
connected disabilities preclude employment consistent with 
his education and work history.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit-of-the-doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to TDIU 
benefits.

At the September 2002 VA psychiatric examination, the veteran 
was described as cordial and cooperative, and was oriented, 
with linear thought processes.  While some dementia was 
speculated to exist, it was not attributed to the veteran's 
service-connected disabilities, including PTSD.

In sum, the medical evidence thus would indicate that the 
veteran could be gainfully employed if he chose to be.  He 
retains his cognitive faculties.  His PTSD, left thigh, wound 
and headache disabilities, while not insignificant, do not 
appear to preclude substantially gainful employment.  The 
Rating Schedule is designed to compensate for average 
impairments of earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 
1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

Referral for consideration of a total rating under the 
provisions of 38 C.F.R. § 4.16(b) is not warranted because 
the evidence does not show that the veteran is unable to 
secure or follow a substantially gainful occupation by reason 
of his service-connected disabilities.  There has been no 
showing in the record on appeal that his service-connected 
PTSD, headaches and left thigh wound has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization.  There is no medical evidence of record 
to indicate that the veteran is unable to maintain gainful 
employment due to his service-connected disabilities.  The 
preponderance of the evidence is against the veteran's claim 
for a TDIU, and it follows that his claim for this benefit 
must be denied.  38 U.S.C.A. § 5107(b).

It bears emphasis that a TDIU may be assigned only when it is 
found that the service-connected disabilities have combined 
to preclude the veteran from securing or following a 
substantially gainful occupation.  See Blackburn v. Brown, 4 
Vet. App. 395, 398 (1993) (entitlement to individual 
unemployability must be established solely on the basis of 
impairment arising from service-connected disorders).  We do 
not consider the veteran's advanced age.  Although the 
veteran's education and occupational experience are certainly 
relevant to the inquiry, here there is evidence that the non-
service-connected disabilities, that are chronic, are the 
decisive-essentially the only real-factors in producing 
unemployability.  Because entitlement to a TDIU may not be 
predicated on non-service-connected disability, it follows 
that the veterans claim for a TDIU must be denied.  The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue, so there is no reasonable 
doubt to resolve in the veteran's favor.


ORDER

Service connection for residuals of a through-and-through 
gunshot wound of the head is denied.

Service connection for incontinence as secondary to residuals 
of a through-and-through gunshot wound of the head is denied.

Service connection for dental injuries and chipped teeth is 
denied. 

Service connection for gastroesophageal reflux disease is 
denied.

A 70 percent rating is granted for post-traumatic stress 
disorder, subject to the laws and regulations governing the 
award of monetary benefits.

A rating in excess of 20 percent for residuals of a left 
thigh wound involving Muscle Group XV is denied.

A separate 10 percent rating is granted for a tender scar as 
a residual of a left thigh wound involving Muscle Group XV, 
subject to the laws and regulations governing the award of 
monetary benefits.

An initial 30 percent evaluation is granted for headaches, 
subject to the laws and regulations governing the award of 
monetary benefits.

An initial evaluation in excess of 10 percent for bilateral 
tinnitus is denied.

A total rating based upon individual unemployability due to 
service-connected disabilities is denied.


REMAND

As noted above, the VCAA substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
See 38 U.S.C.A. §§ 5100-5103A, 5106-7.  VA has published 
regulations implementing many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
See VAOPGCPREC 7-2003 (Nov. 19, 2003), as to retroactivity of 
the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

First, the veteran seeks service connection for a brain 
injury that he has variously argued is due to his gunshot 
wound to the head in service.  At the September 2002 VA 
psychiatric examination, the VA examiner opined that the 
veteran might be having a dementing process "likely a 
combination of the head injury and something like 
Altzheimer's."  The VA physician said that 
neuropsychological testing was necessary to properly diagnose 
the veteran and the doctor indicated that it was set up with 
a named psychologist.  However, the results of such 
neuropsychological tests are not in the claims file and it is 
unclear if such testing was ever performed.  The Board 
believes the RO should determine if the veteran underwent 
recent neuropsychological tests and, if so, obtain a complete 
report of the testing.  If not, the veteran should be 
scheduled for the requisite neuropsychological tests to 
determine if any diagnosed dementia is related to his injury 
in service. 

Second, the veteran also seeks service connection for a low 
back disorder variously identified as degenerative joint 
disease with scoliosis and kyphosis.  A November 1944 service 
medical record indicates that an x-ray of the veteran's 
lumbar spine revealed lumbar scoliosis.  Subsequent post 
service medical records, starting in 1968, reflect the 
veteran's complaints of low back pain, variously diagnosed as 
degenerative joint disease and kyphosis.  The CT scan of the 
veteran's lumbar spine taken in March 2001 showed multilevel 
degenerative disc changes with facet joint hypertrophy and 
multilevel central and foraminal stenosis.  X-rays taken at 
the time showed severe degenerative disc disease with a 
levoconvex scoliosis and facet osteoarthropathy.

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2003); see also Winn v. Brown, 
8 Vet. App. 510, 516 (1996).  However, VAOPGCPREC 82-90 (July 
18, 1990) in essence held that a disease considered by 
medical authorities to be of familial (or hereditary) origin 
by its very nature preexists a claimant's military service 
but could be granted service connection if manifestations of 
the disease in service constituted aggravation of the 
condition.  On the other hand, congenital or developmental 
defects, as opposed to diseases, could not be service- 
connected because they were not diseases or injuries under 
the law; however, if superimposed injury or disease occurred, 
the resultant disability might be service- connected.  In 
view of the evidence the Board is of the opinion that 
additional examination is warranted to determine if the 
veteran has a low back disability related to his period of 
active service.

Third, the veteran's service-connected disabilities include 
PTSD, now evaluated as 70 percent disabling, headaches, now 
evaluated as 30 percent disabling, the residuals of a left 
thigh wound, evaluated as 20 percent disabling and a separate 
10 percent for a left thigh wound scar.  In the instant case, 
the veteran contends that, because of his service-connected 
disabilities, he is severely disabled and requires the 
assistance of others in order to perform the normal functions 
of everyday self-care. The September 2001 VA psychiatric 
examination report indicates that the veteran was 
significantly disabled due to multiple disabilities and was 
able to handle his morning hygiene but his wife helped him 
dress.  In a May 2002 written statement, the veteran's wife 
said she was unable to leave him alone, that he forgot to 
take prescribed medication and she had to bath him and change 
his diaper.  However, the VA physician did not distinguish 
between the veteran's service-and nonservice-connected 
disabilities.  As an award of SMC is based on service-
connected disabilities, alone, the VA and non- VA reports do 
not provide a clear picture as to whether the service-
connected disabilities, alone, render the veteran in need of 
a daily assistance. 

Furthermore in his October 2002 written statement, the 
veteran contended that he was impotent for the last thirty 
years and received injections for this condition but because 
of the severity of his back injury, the injections were not 
helpful.  He also maintained that he had no feeling in his 
genitals and reported this to a physician at the VA hospital 
in San Antonio.  The veteran said his scrota were pricked 
with needles to determine if he had any feeling, to no avail.  
With respect to the veteran's claim for entitlement to 
special monthly compensation based on loss of use of a 
creative organ (impotence) the Board notes that there does 
not appear to be objective medical evidence of the presence 
of complete impotence.  While the more VA medical records 
reflect evidence of shrapnel in the veteran's pelvis seen on 
x-ray and his complaints of urinary incontinence, the records 
do not describe impotence.  However, the medical evidence of 
record also demonstrates that the veteran has been taking 
prescribed medications for his service-connected psychiatric 
disorder for many years.  Additionally, the records reflect 
that he has non-service-connected disorders, evidently 
including diabetes mellitus.  More importantly, the Board 
notes that the veteran has not been provided with a specific 
VA examination to determine the impact of his service-
connected disabilities on his ability to leave his home and 
to care for his basic needs without assistance or his loss of 
use of a creative organ.  In view of the conflicting evidence 
discussed above, the Board finds that such an examination is 
necessary.  Therefore, the Board finds that an examination is 
necessary to assess the current status of the veteran's 
service-connected disabilities and determine whether SMC, 
based upon a need for aid and attendance or being housebound, 
or loss of use of a creative organ may be warranted in this 
case.

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir.2003).  Furthermore, the record reflects that 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000 regarding this matter.  
It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time, 
particularly in view of the Federal Circuit's decision in DAV 
v. Secretary, supra.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any other 
applicable legal precedent.  Such notice should 
specifically apprise the veteran of the evidence 
and information necessary to substantiate his 
claims and inform him whether he or VA bears the 
burden of producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any evidence or 
information.

2.  The veteran should be requested to provide 
the names and addresses of all VA and non-VA 
medical providers who have treated him for the 
disorders at issue since December 2003.  The RO 
should then request all pertinent medical records 
from these medical providers.

3.  The RO should determined whether the veteran 
underwent neuropsychological testing by the 
psychologist identified at the end of the 
September 2002 VA psychiatric examination report.  
If so, a copy of those test results should be 
associated with the claims file.  If not, the 
veteran should be scheduled for a VA 
neuropsychological examination.  All indicated 
tests and studies should be performed and 
clinical findings should be reported in detail.

4.  Then, the RO should then request that the VA 
psychiatrist who examined the veteran in 
September 2001 and 2002 review the 
neuropsychological test results.  (If, and only 
if, that examiner is unavailable, the veteran 
should scheduled for a new VA psychiatric 
examination to determine etiology of any dementia 
found to be present.  All clinical findings 
should be reported in detail.  The claims file 
should be made available to the examiner for 
review in conjunction with the examination.  The 
examiner is requested to render an opinion as to 
whether it is at least as likely as not (i.e., to 
at least a 50-50 degree of probability) that any 
currently diagnosed dementia was caused by 
military service, including the shrapnel wound to 
the head in September 1944, or whether such an 
etiology or relationship is unlikely (i.e., less 
than a 50-50 probability).

5.  The veteran should be scheduled for a VA 
orthopedic examination to more accurately 
determine the exact nature and etiology of any 
low back disorder found to be present and the 
extent, if any, to which any pathology now 
present is related to service.  All indicated 
tests and studies are to be performed.  The 
claims file should be made available to the 
examiner for review in conjunction with the 
examination.  The examiner should elicit from the 
veteran a detailed history regarding the onset 
and progression of relevant symptoms for the low 
back disorder.  The examiner is requested to 
render an opinion as to whether any lumbar 
scoliosis found to be present is congenital or 
developmental.  If it is determined that the 
lumbar spine disorder is a familial, congenital, 
or development defect, it is requested that the 
examiner render an opinion as to whether it is at 
least as likely as not (i.e., to at least a 50-50 
degree of probability) that that the veteran 
experienced any superimposed injury (or injuries) 
during service which resulted in additional 
disability or whether such a finding is unlikely 
(i.e., less than a 50-50 probability).  If the 
veteran does not currently have a lumbar spine 
disorder that could be regarded as having been 
incurred or aggravated while the veteran was in 
service, the examiner must specifically so 
indicate.  A rationale should be provided for all 
opinions offered.

6.  The RO should also schedule the veteran for a 
VA urology examination to determine the etiology 
of any impotence found to be present.  A detailed 
history of the claimed disorder should be 
obtained from the veteran.  The claims file 
should be made available to the examiner for 
review in conjunction with the examination.  All 
indicated tests and studies should be performed 
and all clinical findings reported in detail.  
The examiner should render an opinion as to (1) 
whether the veteran has a penile deformity that 
causes loss of use of a creative organ; and (2) 
whether the veteran experiences impotence and, if 
so, whether it is constant or sporadic; and (3) 
whether it is at least as likely as not (i.e., to 
at least a 50-50 degree of probability) that any 
currently diagnosed impotence was caused by the 
veteran's service-connected PTSD, headaches, or 
left thigh wound (including the medication 
prescribed to treat the service-connected 
disabilities) or whether such an etiology or 
relationship is unlikely (i.e., less than a 50-50 
probability).  A complete rationale should be 
provided for all opinions offered. 

7.  The RO should arrange for the veteran to 
undergo a VA aid and attendance/housebound 
examination to ascertain whether his service-
connected disabilities render him unable to 
independently perform the daily functions of 
self-care on a regular basis.  All indicated 
tests and studies should be performed and all 
clinical findings reported in detail.  The 
examiner should specifically indicate, with 
regard to limitations imposed by service-
connected disabilities alone, whether the veteran 
can dress and undress himself; whether he is able 
to keep himself ordinarily clean and presentable; 
whether he is in frequent need of adjustment of 
any special prosthetic or orthopedic appliances 
for which he needs assistance; whether he can 
feed himself; whether he can attend to the wants 
of nature; whether his disability (ies) 
require(s) him to remain in bed; and whether he 
otherwise requires care or assistance on a 
regular basis to protect himself from the hazards 
or dangers incident to his daily environment.  An 
Examination for Housebound Status or Need for 
Regular Aid and Attendance report (VA Form 21-
2680) should be completed by the examiner and 
associated with the claims file.  A rationale 
should be provided for all opinions offered.  The 
claims file should be made available to the 
examiner for review in conjunction with the 
examination.

8.  Thereafter, the RO should readjudicate the 
claims of entitlement to service connection for a 
low back disorder and a brain injury, as well as 
determine whether or not entitlement to SMC on 
the basis of aid and attendance or being 
housebound and on loss of use of a creative organ 
has been established.  If any benefits sought on 
appeal remain denied, the appellant and the 
appellant's representative, if any, should be 
provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues currently on appeal since 
the April 2004 statement of the case and SSOC.  
An appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




